              Case 2:21-cv-01626-AB Document 1 Filed 04/06/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALEX CICCOTELLI,                                    :
                                                     :   Case No. ______________
         Plaintiff,                                  :
                                                     :   JURY TRIAL DEMANDED
         v.                                          :
                                                     :   COMPLAINT FOR VIOLATION OF THE
 GENMARK DIAGNOSTICS, INC., KEVIN                    :   SECURITIES EXCHANGE ACT OF 1934
 C. O’BOYLE, DARYL J. FAULKNER,                      :
 JAMES FOX, LISA GILES, MICHAEL                      :
 KAGNOFF, ROCHE HOLDINGS, INC., and                  :
 GERONIMO ACQUISITION CORP.,                         :
                                                     :
         Defendants.                                 :

       Plaintiff, by his attorneys, for this complaint against defendants, alleges the following upon

personal knowledge with respect to himself, and upon information and belief based upon the

investigation of counsel as to all other allegations herein:

                                     NATURE OF ACTION

       1.        On March 12, 2021, GenMark Diagnostics, Inc. (“GenMark” or the “Company”)

entered into an agreement (the “Merger Agreement”) to be acquired Roche Holdings, Inc.

(“Parent”) and Geronimo Acquisition Corp. (“Merger Sub”) (together, “Roche”) (the “Proposed

Merger”).

       2.        Under the terms of the Merger Agreement, Merger Sub commenced a tender offer

to purchase all of GenMark’s outstanding common stock for $24.05 per share (the “Tender Offer”),

which is set to expire on April 21, 2021.

       3.        On March 25, 2021, defendants filed a recommendation statement (the

“Recommendation Statement”) with the U.S. Securities and Exchange Commission (the “SEC”).
            Case 2:21-cv-01626-AB Document 1 Filed 04/06/21 Page 2 of 11




       4.        As alleged herein, the Recommendation Statement fails to disclose material

information regarding the Proposed Merger, and defendants violated Sections 14(e), 14(d), and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”).

                                 JURISDICTION AND VENUE

       5.        This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the Exchange Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a)

of the Exchange Act and Rule 14a-9.

       6.        This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.        Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                          THE PARTIES

       8.        Plaintiff is and has been continuously throughout all relevant times the owner of

GenMark common stock.

       9.        Defendant GenMark is a Delaware corporation. GenMark’s common stock is

traded on the NASDAQ under the ticker symbol “GNMK.”

       10.       Defendant Kevin C. O’Boyle is Chairman of the Board of Directors of GenMark

(the “Board”).

       11.       Defendant Daryl J. Faulkner is a member of the Board.

       12.       Defendant James Fox is a member of the Board.

       13.       Defendant Lisa Giles is a member of the Board.




                                                  2
             Case 2:21-cv-01626-AB Document 1 Filed 04/06/21 Page 3 of 11




       14.      Defendant Michael Kagnoff is a member of the Board.

       15.      Defendants identified in ¶¶ 10-14 are referred to herein as the “Individual

Defendants.”

       16.      Defendant Parent is a Delaware corporation.

       17.      Defendant Merger Sub is a Delaware corporation and a wholly-owned subsidiary

of Parent.

                              SUBSTANTIVE ALLEGATIONS

       18.      The Company is a leading provider of multiplex molecular diagnostic solutions

designed to enhance patient care, improve key quality metrics, and reduce the total cost-of-care.

       19.      On March 12, 2021, GenMark entered into the Merger Agreement, under which

GenMark’s stockholders will receive $24.05 per share.

       20.      The press release announcing the Proposed Merger provides as follows:

       Roche (SIX: RO, ROG; OTCQX: RHHBY) and GenMark Diagnostics (NASDAQ:
       GNMK) today announced that they have entered into a definitive merger agreement
       for Roche to fully acquire GenMark at a price of US$ 24.05 per share in an all-cash
       transaction. This corresponds to a total transaction value of approximately US$ 1.8
       billion on a fully diluted basis. This price represents a premium of approximately
       43% to GenMark’s unaffected closing share price on February 10, 2021, the last
       trading day before a media report was published speculating about a potential sale
       process. The merger agreement has been unanimously approved by the boards of
       directors of GenMark and Roche. Once the acquisition is completed, GenMark’s
       principal operations will continue at its current location in Carlsbad, California,
       USA.

       Under the terms of the merger agreement, Roche will promptly commence a tender
       offer to acquire all outstanding shares of GenMark’s common stock, and GenMark
       will file a recommendation statement containing the unanimous recommendation
       of the GenMark board that GenMark stockholders tender their shares to Roche.

       GenMark’s syndromic panel testing portfolio will complement Roche’s current
       molecular diagnostics portfolio and the Roche global network will enable expanded
       reach for GenMark’s products. GenMark’s ePlex system drives lab efficiency
       through streamlined order-to-reporting workflow and enables better patient
       outcomes by rapidly diagnosing a patient’s symptoms. Infectious diseases are a



                                                3
   Case 2:21-cv-01626-AB Document 1 Filed 04/06/21 Page 4 of 11




leading cause of death globally, and earlier detection of the cause of an infection
has been shown to improve patient outcomes and improve key hospital initiatives
such as antibiotic stewardship and length of stay.

“Acquiring GenMark Diagnostics will broaden our molecular diagnostics portfolio
to include solutions that can provide lifesaving information quickly to patients and
their healthcare providers in the fight against infectious diseases,” said Thomas
Schinecker, CEO Roche Diagnostics. “Their proven expertise in syndromic panel
testing provides faster targeted therapeutic intervention, resulting in improved
patient outcomes and reduced hospital stays, and will contribute to Roche’s
commitment to helping control infectious diseases and antibiotic resistance. The
rapid identification of bloodstream infections and the detection of antimicrobial
resistance genes are more essential than ever for hospitals and their patients.”

“As a part of Roche, we can accelerate our mission to enable rapid diagnosis of
infectious disease to improve patient outcomes. Together with Roche’s diagnostics
healthcare solutions, we will be able to provide a full suite of molecular diagnostic
solutions to customers around the world,” said Scott Mendel, CEO of GenMark
Diagnostics. “We are thrilled to become a part of Roche and are confident that this
is the right path forward for GenMark and our customers.”

GenMark’s Respiratory Pathogen Panels identify the most common viral and
bacterial organisms associated with upper respiratory infection, including SARS-
CoV-2, complementing Roche’s extensive portfolio of COVID-19 diagnostics
solutions.

Terms of the Agreement

Under the terms of the merger agreement, Roche will promptly commence a tender
offer to acquire all of the outstanding shares of GenMark’s common stock for US$
24.05 per share in cash. Following the completion of the tender offer, Roche will
acquire all remaining shares at the same price of US$ 24.05 per share in cash
through a second step merger.

The transaction is expected to close in the 2nd quarter of 2021 and is subject to
customary closing conditions, including the tender of at least a majority of the
outstanding shares of GenMark’s common stock and the expiration or termination
of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of
1976.

Citi is acting as financial advisor to Roche and Sidley Austin LLP is acting as legal
counsel to Roche. J.P. Morgan Securities LLC is acting as exclusive financial
advisor to GenMark and DLA Piper LLP is acting as legal counsel to GenMark.




                                         4
           Case 2:21-cv-01626-AB Document 1 Filed 04/06/21 Page 5 of 11




        21.        On March 25, 2021, defendants filed the Recommendation Statement, which fails

to disclose material information regarding the Proposed Merger.

                                         Financial Analyses

        22.        The Recommendation Statement fails to disclose material information regarding

the financial analyses performed by J.P. Morgan Securities LLC (“J.P. Morgan”), GenMark’s

financial advisor. When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion and the key inputs and range of

ultimate values generated by those analyses must be fairly disclosed.

        23.        The Recommendation Statement fails to disclose the following regarding J.P.

Morgan’s Public Trading Multiples analysis: the individual multiples for the companies observed

in the analysis.

        24.        The Recommendation Statement fails to disclose the following regarding J.P.

Morgan’s Selected Transaction Analysis: the individual multiples for the transactions observed in

the analysis.

        25.        The Recommendation Statement fails to disclose the following regarding J.P.

Morgan’s Discounted Cash Flow Analysis: (i) the unlevered free cash flows used in the analysis

and all line items used to calculate unlevered free cash flows; (ii) the terminal values, net cash, and

number of fully-diluted outstanding shares used in the analysis; and (iii) the inputs and

assumptions underlying the discount rates and perpetuity growth rates.

                                        Financial Projections

        26.        The Recommendation Statement fails to disclose material information regarding

GenMark’s financial projections. The disclosure of projected financial information is material

because it provides stockholders with a basis to project the future financial performance of a




                                                  5
            Case 2:21-cv-01626-AB Document 1 Filed 04/06/21 Page 6 of 11




company, and allows stockholders to better understand the financial analyses performed by a

company’s financial advisor in support of its fairness opinion.

          27.    The Recommendation Statement fails to disclose the following regarding

GenMark’s financial projections: (i) the line items used to calculate EBITDA; (ii) unlevered free

cash flows; (iii) the line items used to calculate unlevered free cash flows; (iv) the risk adjustments

made to the financial projections; and (v) the non-risk-adjusted financial projections.

                Background of the Proposed Merger and Potential Conflicts of Interest

          28.    The Recommendation Statement fails to disclose material information regarding

the background of the Proposed Merger and potential conflicts of interest.

          29.    The Recommendation Statement fails to disclose whether GenMark entered into

any confidentiality agreements that contained standstill or don’t ask, don’t waive provisions.

          30.    The Recommendation Statement fails to disclose: (i) whether any of GenMark’s

officers or directors are continuing their employment following the consummation of the Proposed

Merger; (ii) the details of all employment and retention-related discussions and negotiations that

occurred between Roche’s and GenMark’s officers, including who participated in all of the

communications; and (iii) whether any of Roche’s proposals referenced management retention in

the combined company following the Proposed Merger.

          31.    If disclosed, the omitted information would significantly alter the total mix of

information available to GenMark’s stockholders.

                                              COUNT I

          Claim Against Defendants for Violation of Section 14(e) of the Exchange Act

          32.    Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.




                                                   6
          Case 2:21-cv-01626-AB Document 1 Filed 04/06/21 Page 7 of 11




       33.     Section 14(e) of the Exchange Act states:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       34.     Defendants disseminated the misleading Recommendation Statement, which

contained statements that, in violation of Section 14(e) of the Exchange Act, in light of the

circumstances under which they were made, failed to state material facts necessary to make the

statements therein not misleading.

       35.     The Recommendation Statement was prepared, reviewed, and/or disseminated by

defendants.

       36.     The Recommendation Statement misrepresented and/or omitted material facts in

connection with the Proposed Merger as set forth above.

       37.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Recommendation Statement, defendants were aware of this information and

their duty to disclose this information in the Recommendation Statement.

       38.     The omissions in the Recommendation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares.

       39.     A reasonable investor will view a full and accurate disclosure as significantly

altering the total mix of information made available.

       40.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Recommendation Statement, causing statements therein to be

materially incomplete and misleading.

       41.     Accordingly, defendants violated Section 14(e) of the Exchange Act.

       42.     Plaintiff is threatened with irreparable harm and has no adequate remedy at law.



                                                7
             Case 2:21-cv-01626-AB Document 1 Filed 04/06/21 Page 8 of 11




                                               COUNT II

                Claim Against Defendants for Violation of 14(d) of the Exchange Act

          43.     Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.

          44.     Section 14(d)(4) of the Exchange Act states:

          Any solicitation or recommendation to the holders of such a security to accept or
          reject a tender offer or request or invitation for tenders shall be made in accordance
          with such rules and regulations as the Commission may prescribe as necessary or
          appropriate in the public interest or for the protection of investors.

          45.     Rule 14d-9(d) states:

          Any solicitation or recommendation to holders of a class of securities referred to in
          section 14(d)(1) of the Act with respect to a tender offer for such securities shall
          include the name of the person making such solicitation or recommendation and
          the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
          or a fair and adequate summary thereof[.]

          46.     Item 8 requires that directors must “furnish such additional information, if any, as

may be necessary to make the required statements, in light of the circumstances under which they

are made, not materially misleading.”

          47.     The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9 because

it omits the material facts set forth above, which renders the Recommendation Statement false

and/or misleading.

          48.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

          49.     The omissions in the Recommendation Statement are material to plaintiff, and he

will be deprived of his entitlement to make a fully informed decision with respect to the Proposed

Merger if such misrepresentations and omissions are not corrected prior to the expiration of the



                                                    8
            Case 2:21-cv-01626-AB Document 1 Filed 04/06/21 Page 9 of 11




Tender Offer.

          50.   Plaintiff has no adequate remedy at law.

                                            COUNT III

 Claim Against the Individual Defendants and Roche for Violation of Section 20(a) of the
                                    Exchange Act

          51.   Plaintiff repeats and realleges the above-referenced allegations as if fully set forth

herein.

          52.   The Individual Defendants and Roche acted as controlling persons of GenMark

within the meaning of Section 20(a) of the Exchange Act as alleged herein.

          53.   Due to their positions as directors of GenMark and participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the false statements

contained in the Recommendation Statement filed with the SEC, they had the power to influence

and control and did influence and control, directly or indirectly, the decision making of the

Company, including the content and dissemination of the various statements that plaintiff contends

are false and misleading.

          54.   Each of the Individual Defendants and Roche was provided with or had unlimited

access to copies of the Recommendation Statement alleged by plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

          55.   Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, thus, is presumed to have had the power to control

and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same.




                                                  9
            Case 2:21-cv-01626-AB Document 1 Filed 04/06/21 Page 10 of 11




       56.      The Recommendation Statement contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Merger. They were thus directly connected with

and involved in the making of the Recommendation Statement.

       57.      Roche had direct supervisory control over the composition of the Recommendation

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Recommendation Statement.

       58.      Accordingly, the Individual Defendants and Roche violated Section 20(a) of the

Exchange Act.

       59.      The Individual Defendants and Roche had the ability to exercise control over and

did control a person or persons who have each violated Section 14(e) of the Exchange Act and

Rule 14a-9, by their acts and omissions as alleged herein.

       60.      Due to their positions as controlling persons, these defendants are liable pursuant

to Section 20(a) of the Exchange Act.

       61.      Plaintiff is threatened with irreparable harm and has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief against defendants as follows:

       A.       Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Merger;

       B.       In the event defendants consummate the Proposed Merger, rescinding it and setting

it aside or awarding rescissory damages;

       C.       Directing the Individual Defendants to file a Recommendation Statement that does

not contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;




                                                  10
            Case 2:21-cv-01626-AB Document 1 Filed 04/06/21 Page 11 of 11




       D.       Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the Exchange

Act and Rule 14a-9;

       E.       Awarding plaintiff the costs of this action, including reasonable allowance for

attorneys’ and experts’ fees; and

       F.       Granting such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury.

 Dated: April 6, 2021                               GRABAR LAW OFFICE

                                             By:
                                                    Joshua H. Grabar (#82525)
                                                    One Liberty Place
                                                    1650 Market Street, Suite 3600
                                                    Philadelphia, PA 19103
                                                    267-507-6085
                                                    jgrabar@grabarlaw.com

                                                    Counsel for Plaintiff




                                                   11
